Order affirmed, with $10 costs and disbursements. Memorandum: *812The motion, having been made under rule 109 of the Rules of Civil Practice should be determined solely on that portion of the answer which has been attacked. Whether or not the proposed defense of res judicata is available to the defendants, can only be determined on the trial of the facts. All concur. (The order denies plaintiff’s motion to strike out the defense of res judicata in defendants’ answer.) Present — Taylor, P. J., Harris, McCurn, Larkin and Love, JJ.